Citation Nr: 1232434	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an asbestos related respiratory disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from October 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part, denied service connection for tinnitus and asbestosis.  

The Board has recharacterized the Veteran's claim related to alleged asbestos exposure during service to more accurately reflect his general assertion of it causing a respiratory disability manifested by dyspnea (shortness of breath).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for tinnitus and an asbestos related disability.  He claims that he has current disabilities which are the result of his exposure to noise and asbestos in the engineering spaces of Navy ships during active duty service.  

The Veteran served on active duty in the Navy from October 1972 to July 1975, a period of approximately 2 years and 9 months.  The evidence confirms that he was an unrated fireman (an engineering rating) and that he served aboard ships with oil fired boilers.  Accordingly, this evidence supports his assertions that he could have been exposed to engineering noise and asbestos during active duty in the Navy.  However, review of the record indicates that there is missing evidence which must be obtained.

The Veteran submitted a copy of a private pulmonary examination conducted in October 1984.  This examination report indicates a history of asbestos exposure during the Veteran's active duty service, as well as a considerable history of post-service work-related asbestos exposure during employment as a shipyard worker.  This examination indicated in a narrative that chest x-ray examination was suggestive of asbestos related lung disease; the actual copies of the x-ray examination reports were not included with the examination.  The examination report noted both in-service and post-service histories of asbestos exposure and appears to have been conducted with respect to some action related to his post-service employment.  

In September 2009, a VA Compensation and Pension examination of the Veteran was conducted.  The results of this examination are radically different than those of the 1984 examination.  Specifically, the diagnosis was that the Veteran did not have any current pulmonary disease.  The diagnosis and medical opinion were supported by the inclusion of copies of the pulmonary function test (PFT) and chest x-ray reports with the examination report.  These reports did not indicate the presence of any respiratory defects, asbestos related or otherwise.  

At the 2009 VA Compensation and Pension examinations the Veteran indicated a military history of:  active duty in the Navy from 1972 to 1975; Army reserves from 1975 to 1978; and Air Force reserves from 1989 to 1990.  The Veteran had not previously disclosed his reserve service.  The Veteran's reserve service treatment records need to be obtained and placed of record.  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The VA examiner also indicated that the Veteran was receiving his medical treatment at VA Medical Center (VAMC) St. Louis and that treatment records had been reviewed in conjunction with the examination.  The Veteran's VA treatment records are not contained in either the physical claims file or in the Virtual VA electronic file.  These records must be obtained and placed in the record.  

Records generated by VA are constructively included within the claims folder.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Tell the Veteran to identify all dates and units related to his reported Reserve service.  Tell him to submit copes of all medical and personnel records he has in his possession related to his Reserve service.  Obtain complete copies of all service personnel records and service treatment records related to the Veteran's periods of Reserve service and ensure they are added to the record.

2.  Tell the Veteran to identify the dates and locations of all VA medical treatment.  Subsequently, obtain complete copies of all VA medical records and ensure they are added to the record.  

3.  Tell the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities since 1973.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment from all the sources listed which are not already on file.  The Board is particularly interested in obtaining all records and reports of any treatment during the Veteran's post-service employment in the shipyard and construction fields.  All information obtained should be made part of the file.  

4.  After obtaining the records indicated above, return the file to the examiner who conducted the 2009 VA audiology examination.  If that examiner is not available, the file may be reviewed by another VA medical professional of the appropriate expertise.  After review of the record the examiner must provide the following opinion:

* whether it is at least as likely as not (a 50 percent or greater probability) that any current tinnitus disability was incurred or aggravated during the Veteran's service, as the result of exposure to engineering noise.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After obtaining the records indicated above, return the file to the examiner who conducted the 2009 VA pulmonary examination.  If that examiner is not available, the file may be reviewed by another VA medical professional of the appropriate expertise. After review of the record the examiner must provide the following opinion:

* does the evidence support that the Veteran has any current respiratory disability. 

* whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability is the result of exposure to asbestos or any other incident of service during the Veteran's active service from 1972 to 1975.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Following the above, readjudicate the Veteran's claims.  If either of the benefits on appeal remains denied, a Supplemental Statement of the Case must be issued, and the Veteran and his representative afforded an opportunity to respond.  Thereafter, the case is to be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


